
	

114 S2101 IS: To amend title 54, United States Code, to extend the Land and Water Conservation Fund.
U.S. Senate
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2101
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2015
			Mr. Burr (for himself, Ms. Ayotte, Mr. Daines, Mr. Gardner, Mr. Alexander, Mr. Bennet, Mr. Leahy, Mrs. Shaheen, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend title 54, United States Code, to extend the Land and Water Conservation Fund.
	
	
 1.Extension of land and water conservation fundSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking September 30, 2015 and inserting November 30, 2015; and
 (2)in subsection (c)(1), by striking September 30, 2015 and inserting November 30, 2015.  